Citation Nr: 0500962	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-23 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that during the course of this appeal claims 
for DIC under the provisions of 38 U.S.C.A. § 1318 were the 
subject of a temporary stay.  In accordance with the 
directions of the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary stay 
on the adjudication of affected 38 U.S.C.  §§ 1311(a)(2) and 
1318 claims was lifted, except where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  As the 
appellant has submitted no evidence that may be construed as 
an attempt to reopen a finally decided claim, the Board finds 
the stay as to this DIC claim has been lifted.

The Board notes that evidence provided during the course of 
this appeal may be construed as a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death during VA treatment.  As this matter has 
not been adjudicated nor properly developed for appellate 
review, it must be referred to the RO for appropriate action.

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her DIC claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to her DIC claim by 
correspondence dated in November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the case to the Board.  The 
issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in 
January 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the November 2003 VCAA notice letter generally 
informed the appellant of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
January 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized evidence relevant to the 
DIC issue on appeal was requested or obtained.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran at the time of death was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

VA records show that during his lifetime the veteran 
established service connection for schizophrenia.  A January 
1994 rating decision awarded an increased 100 percent rating, 
effective from August 9, 1993.  Prior to that the veteran's 
service-connected disability rating had been rated 50 
percent.  The veteran's death certificate shows he died in 
October 1998.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C.A. § 1318.  At the time of his death 
the veteran was not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  Thus, threshold 
criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1318 are not met.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the critical 
evidence is uncontested and is against the appellant's claim.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to her service connection claim by 
correspondence dated in November 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the appellant claims the veteran developed the 
heart problems that led to his death as a result of his 
service-connected schizophrenia.  In her November 1999 
substantive appeal she stated the long-time stress and strain 
of his service-connected disability had contributed to his 
heart disorder.  No medical opinion as to this matter is of 
record.  The Board also notes that RO efforts to obtain VA 
medical records for treatment prior to his death were 
apparently unsuccessful.  A March 1999 report indicates the 
veteran's records had been transferred to a VA medical 
facility in Fayetteville, North Carolina, on April 17, 1986; 
however, there is no evidence of any subsequent attempt to 
obtain the records from that facility.  Therefore, the Board 
finds this issue must be remanded for further development.


Accordingly, the case is REMANDED for the following:

1.  The RO should make another attempt to 
obtain VA medical records documenting the 
veteran's treatment prior to his death.

2.  The veteran's claims file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether it is as 
likely as not that his service-connected 
schizophrenia contributed to or 
materially affected the disorder that 
resulted in his death.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


